UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4192


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

YASTRZEMSKI LIPSCOMBE, a/k/a O,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:12-cr-00024-HMH-5)


Submitted:   April 29, 2014                    Decided:    May 12, 2014


Before KEENAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


T. Micah Leddy, THE LEDDY LAW FIRM, LLC, Columbia, South
Carolina, for Appellant. William N. Nettles, United States
Attorney, Andrew B. Moorman, Sr., Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Yastrzemski Lipscombe was convicted of conspiracy to

possess   with      intent       to    distribute    1000   kilograms       or    more   of

marijuana, in violation of 21 U.S.C. §§ 841(a)(1), 846 (2012).

He was sentenced to 151 months in prison.                         Lipscombe appeals,

alleging that the district court’s restriction on the scope of

cross-examination violated the Confrontation Clause.                        We affirm.

              Prior      to      trial,    the      district      court     ruled     that

Lipscombe could not inquire of cooperating witnesses about the

specific sentences they faced.                   At trial, coconspirators Larry

Gory, Anthony Yanez, and Demeika Martin testified for the United

States.       All had previously pled guilty.                     Gory testified on

direct that, although the United States did not promise in his

plea agreement that he would receive a sentence reduction in

return for his testimony, he was hoping for such a reduction.

Yanez testified that his plea agreement, which required him to

tell the truth, did not contain a promise from the United States

to move for a sentence reduction.                  However, Yanez stated that he

hoped   for    a    lenient       sentence    as     a   result    of     his    testimony

against Lipscombe.            On cross-examination, Yanez reiterated that

he wanted his           sentence “to be more lenient.”              He added that he

was “facing . . . a severe mandatory minimum sentence” and that,

in addition to telling the truth, he had to provide “substantial

assistance”        in    order    to    receive     leniency.       Finally,        Martin

                                             2
testified      on     direct    that,         while     the       United       States          had    not

promised a reduction in his sentence, he was hoping for such a

reduction.

            District          “judges         possess        wide       latitude          to     impose

reasonable       limits       on        cross-examination,               based       on        concerns

including      harassment,          prejudice,             confusion          of     the        issues,

repetition, or marginal relevance.”                           United States v. Turner,

198 F.3d 425, 429 (4th Cir. 1999).                          With respect to limitations

on   cross-examination             of       cooperating       witnesses,           the         relevant

issue is “whether the jury possesse[d] sufficient evidence to

enable    it     to    make     a       discriminating            appraisal        of      bias      and

incentives      to     lie    on    the       part     of    the        witnesses.”              United

States v. Cropp, 127 F.3d 354, 359 (4th Cir. 1997).                                       A district

court’s    limitation          on       a    defendant’s          cross-examination              of    a

prosecution witness is reviewed for abuse of discretion.                                         United

States v. Ramos-Cruz, 667 F.3d 487, 500 (4th Cir. 2012).

            We        are    convinced          that        the     jury       had      before         it

sufficient       evidence       upon         which    to     assess          witness       bias      and

incentive      to     lie.      Through         questioning             of    Gory,       Yanez       and

Martin,    the       jury    learned          that    they        had    entered          into       plea

agreements with the United States and that they hoped to receive

more lenient sentences in return for testifying at Lipscombe’s

trial.    Precluding Lipscombe from eliciting testimony concerning



                                                 3
the specific sentences the witnesses faced was not an abuse of

discretion.

           Accordingly,    we   affirm   Lipscombe's   conviction.     We

dispense   with   oral    argument   because   the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                     4